Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and Claim 11 recite the limitation "the time of vehicle collision" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is dependent on canceled Claim 5.  To further prosecution, Claim 6 is interpreted as dependent from Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0015257 Al to Arisawa et al., hereinafter referred to as “ARISAWA” and further in view of JP 2010-12963A to SUZUKI MOTOR CORP (used Applicant-provided English translation), hereinafter referred to as “SUZUKI” and JP 2008093201 to Yagawa et al. (used English Translation from Global Dossier, attached), hereinafter referred to as “YAGAWA”.
Regarding Claims 1 and 6, ARISAWA teaches a fuel cell vehicle (see [0061-0066]) comprising: a fuel cell stack (see fuel cell 20 having a stack structure in [0066-0067]); 
a stack case containing the fuel cell stack (see fuel cell assembly 200 comprising fuel cell 20 in [0109-0110]); 
an interruption control unit configured to electrically interrupt an output line of the fuel cell stack at the time of vehicle collision (see FC converter 90 therewithin converter assembly 250 separating from the electric system of related apparatuses upon vehicle collision in [0125-0136]); and
a cable electrically connected to the fuel cell control unit (see power cable 259 being connected to the rear part of the converter assembly 250 in [0126]; see alternatively, power cord 282 connected to converter assembly 250 in [0126], FIG 5).
ARISAWA is silent to the interruption control unit being arranged on an upper surface of the stack case and further, a portion of the cable at a forefront position in the vehicle is positioned on the vehicle rear side. However, ARISAWA teaches an arrangement of apparatuses wherein the FC converter is positioned in a manner that terminates the electrical connection of the FC converter and other related apparatuses in cases where impact of a collision is applied to the front of the vehicle. 
ARISAWA is silent to a front end of the interruption control unit being positioned on a vehicle rear side as compared with a front end of the stack case. Rather, ARISAWA teaches the fuel cell 20 and the FC converter 90 are arranged substantially at the center and in the lower portion of the vehicle so as to be surrounded by frames. The Examiner notes that these components are disposed within a defined space of a vehicle and one can change and adjust the locations of elements based on design considerations (see MPEP 2144.05(II)).
SUZUKI is relied upon for it teaching of the case portion of the fuel cell 22 and accessory components of the fuel cell being disposed at the rear side of a vehicle (see [0010] - [0015], FIGs 1 to 5). It would be obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to modify ARISAWA with the teachings of SUZUKI as having the fuel cell nearer to the rear in a position more readily protected at the time of a collision would effectively allow more structure in the front to absorb the impact force (see [0005-0006]).
ARISAWA is silent to having an ion exchanger being provided on a front surface of the stack case, and configured to remove impurities from coolant water for the fuel cell stack. 
YAGAWA is relied upon for teaching an ion exchanger 34 being provided on a surface of fuel cell stack 12 (see [0039], FIG 3) and the ion exchanger configured to absorb ions in the refrigerant to maintain electrical insulating property of the refrigerant (see [0003]). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the coolant supply system 3 of ARISAWA [0063-0068] to include the ion exchanger of YAGAWA to absorb ions in the refrigerant (coolant) and take advantage of its improved replacement method to simplify the interchanging of ion exchangers when the ion exchange resin loses its effectiveness (see YAGAWA [0003-0012]). 
Further, ARISAWA is silent to having the cable be at a forefront position in the vehicle on the vehicle rear side as compared with a front end of the ion exchanger (claim 1) and the portion of the cable at the forefront position in the vehicle being positioned on the vehicle rear side as compared with a center of the ion exchanger in a vehicle front/rear direction (claim 6). 
However, as ARISAWA teaches power cord 282 connected to the rear part of the converter assembly 250 in [0126] and extending outward in a direction toward the exterior of the vehicle (opposite from where the fuel cell stack 200 is disposed relative to the converter assembly 250) in FIG 5, and ARISAWA modified by YAGAWA includes an ion exchanger on a surface along the fuel cell stack (see YAGAWA [0039], FIG 3), it could be concluded that the particular positioning of the cable relative to the ion exchanger be a result of an alternative design choice made obvious when arranging specific components (see inverter 93 being connected via power plug 283 in [0126], FIGs 1, 2; the positioning of the inverter would affect the placement of the plug) in the limited space available in a vehicle to one having ordinary skill in the art as of the effective filing date of the claimed invention (see MPEP 2144.04 VI C)
Regarding Claim 2, ARISAWA teaches there being a voltage control unit electrically connected to the interruption control unit, and configured to control output voltage of the fuel cell stack (see controller 80 acting on values detected by the voltage sensor 84 and controlling the FC convertor 94 and high-voltage auxiliary apparatuses in [0085-0095]), wherein the voltage control unit is arranged on the vehicle rear side of the stack case (see the controller 80 being behind fuel cell 20 in FIG 1; for orientation, see further FIG 3 showing radiator 33 at the front of the vehicle and front tires 101 being back from the radiator 33, nearer to the center of the vehicle).  
Regarding Claims 3 and 4, while ARISAWA teaches having a controller 80 (fuel cell control unit) and is shown in FIG 1 being nearer the front tires 101 than the front fender where the radiator 33 is disposed (see further FIG 4), ARISAWA is silent to there being a mount configured to fix the stack case, wherein the fuel cell control unit is arranged on a vehicle rear side of the mount in a manner that the fuel cell control unit is overlapped with the mount in a front view viewed from a vehicle front side.  
YAGAWA is relied upon for teaching a frame 44 (mount) comprising straight portion 46 and protruding portion 48 where along fuel cell stack 12 is affixed thereto (see [0040]). YAGAWA further teaches there being an electric control unit 38 controlling pump 18 down from circulation passage 16 which overlaps protruding portion 48 therewithin frame 44 (see [0029-0032]) on the same side of the vehicle in the width direction (see FIG 1). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify ARISAWA with the teachings of YAGAWA in order to take advantage of the frame and arrangement that allows a simplified replacement of the ion exchanger when the resin has deteriorated (see YAGAWA [0025-0026; 0080]).
Regarding Claim 7, ARISAWA teaches a temperature regulator valve configured to regulate temperature of coolant water for the fuel cell stack (see coolant supply system with temperature sensor 36 detecting the temperature of the coolant supplied to the fuel cell 20 and valve 34 as a valve device for adjusting the amount of coolant to supply in [0068]) wherein the temperature regulator valve is arranged on a front surface of the stack case (see sensor 36 and valve 34 being in front of fuel cell 20 in FIG 1).  
Regarding Claims 8 and 9, ARISAWA teaches a temperature regulator valve configured to regulate temperature of coolant water for the fuel cell stack (see coolant supply system 3 with temperature sensor 36 detecting the temperature of the coolant supplied to the fuel cell 20 and valve 34 as a valve device for adjusting the amount of coolant to supply in [0068]) wherein the temperature regulator valve is arranged on a front surface of the stack case (see sensor 36 and valve 34 being in front of fuel cell 20 in FIG 1). ARISAWA further teaches the coolant supply system being on the front of the fuel cell stack 20(200) in FIG 1 (see further coolant inlet and outlet 253, 254 in FIG 5). The prior art is silent to the temperature regulator valve and the ion exchanger being juxtaposed in a vehicle width direction. The prior art is further silent to a front end of the temperature regulator valve being positioned on a rear side as compared with a front end of the ion exchanger.
However, a vehicle has only a limited area available for storing the fuel cell and related apparatuses. ARISAWA teaches the importance of utilizing the available space effectively (see ARISAWA [0018-0022]). Further, YAGAWA teaches it advantageous to dispose the ion exchanger 34 proximal to the fuel cell stack 12 to allow for a shorter pipe length within the refrigerant circuit 10 (see YAGAWA [0048]) and the ion exchanger 34 being on the right side of the fuel cell stack 12 in plan view but is not limited thereto. Further, the front end of the ion exchanger extending forward further than where the temperature regulator valve is positioned would depend on the shape and size of the coolant supply system and ion exchanger. The particular placement of ion exchanger in the prior art being beside the fuel cell stack as taught in YAGAWA as opposed to in front of the fuel cell stack, adjacent to the coolant supply system 3, and having a front end of the ion exchanger extend past the valve 34 would be an obvious matter of design choice when arranging specific components in the limited space available in a vehicle to one having ordinary skill in the art as of the effective filing date of the claimed invention (see MPEP 2144.04 VI C). 
Regarding Claim 10, ARISAWA is silent to there being an ion exchanger configured to be collapsible in a vehicle front/rear direction.
YAGAWA is further silent to teaching the ion exchanger being collapsible in a vehicle front/rear direction.  However, as the instant specification (P5/L7-11) teaches the ion exchanger being made of hard resin material. YAGAWA similarly teaches the ion exchanger being resin (see [0002-0004; 0033]); note also the resin having some degree of hardness as in [0080]. YAGAWA teaches the deterioration of resin occurring over time and its replacement occurs periodically. Therefore, as the ion exchanger in YAGAWA meets the claimed structural limitations of the present invention, it would be obvious to one having ordinary skill that the ion exchanger of the prior art similarly be collapsible in a vehicle front/rear direction (see MPEP 2144.07).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0015257 Al to Arisawa et al., hereinafter referred to as “ARISAWA” and further in view of JP 2010-12963A to SUZUKI MOTOR CORP (used Applicant-provided English translation), hereinafter referred to as “SUZUKI”.
Regarding Claim 11, ARISAWA teaches a fuel cell vehicle (see [0061-0066]) comprising: a fuel cell stack (see fuel cell 20 having a stack structure in [0066-0067]); 
a stack case containing the fuel cell stack (see fuel cell assembly 200 comprising fuel cell 20 in [0109-0110]); 
an interruption control unit configured to electrically interrupt an output line of the fuel cell stack at the time of vehicle collision (see FC converter 90 separating from the electric system of related apparatuses upon vehicle collision in [0133-0136]); 
a mount configured to fix the stack case (see fuel cell assembly 200 fastened to the vehicle sub-frames with brackets 122, 123 in [0109-0110]; and 
a fuel cell control unit configured to control the fuel cell stack (see controller 80 controlling the entire power generation of the fuel cell system 10 in [0085-0095]), 
ARISAWA is silent to a front end of the interruption control unit being positioned on a vehicle rear side as compared with a front end of the stack case. Rather, ARISAWA teaches the fuel cell 20 and the FC converter 90 are arranged substantially at the center and in the lower portion of the vehicle so as to be surrounded by frames.
ARISAWA is further silent to the fuel cell control unit being arranged on a vehicle rear side of the mount in a manner that the fuel cell control unit is overlapped with the mount in a front view viewed from a vehicle front side. The Examiner notes that these components are disposed within a defined space of a vehicle and one can change and adjust the locations of elements based on design considerations.
SUZUKI teaches the case portion of the fuel cell 22 and accessory components of the fuel cell being disposed at the rear side of a vehicle (see [0010] - [0015], FIGs 1 to 5). It would be obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to modify ARISAWA with the teachings of SUZUKI as having the fuel cell nearer to the rear in a position more readily protected at the time of a collision would effectively allow more structure in the front to absorb the impact force (see [0005-0006]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0167151 A1 to Nagasawa teaches an ion exchanger having a bracket and cartridge for easier exchange and replacement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA SHULMAN/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722